Citation Nr: 1139644	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased disability evaluation (rating) in excess of 10 percent for dislocation of the right patella with traumatic arthritis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1980 to October 1983.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied a disability evaluation in excess of 10 percent for dislocation of the right patella, with traumatic arthritis.  The Veteran disagreed and perfected his appeal.   

The issues of service connection for the left leg, to include as secondary to the service-connected dislocation of the right patella with traumatic arthritis, service connection for a low back disorder (to include as secondary to the service-connected dislocation of the right patella with traumatic arthritis), and service connection for depression with stomach pain (to include as secondary to the service-connected dislocation of the right patella with traumatic arthritis) have been raised by the record (February 2010 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU has been raised by the record in the September 2011 Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period remaining on appeal the Veteran's dislocation of the right patella with traumatic arthritis has been manifested by pain, subjective complaints of weakness, effusion, zero degrees in extension, and to 140 degrees in flexion, though at worst to 110 degrees in flexion on repetitive use. 

2.  As of September 3, 2009, the Veteran's right knee disability has manifested instability that more nearly approximated slight subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for dislocation of right patella with traumatic arthritis have not been met for any period on appeal.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.655(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5260, 5261 (2011). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate disability rating of 10 percent for right knee instability have been met as of September 3, 2009.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 3.655(b), 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R 
§ 3.159 (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided pre-adjudication VCAA notice by letter dated in April 2007.  The Veteran was notified of the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the letter provided notice to the Veteran that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  For these reasons, the Board finds that the duty to notify the Veteran has been fulfilled. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, VA treatment records from Nevada, California, as well as searched for treatment records from Oregon VA medical facilities, and obtained post-service private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

The Veteran was afforded VA examinations in September 2007 and September 2009 in relation to his claim for increased disability rating for the dislocation of the right patella with traumatic arthritis disability.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45. 

Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. 
§ 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 (1995). 

Disability of the knee may be rated on the basis of limitation of motion.  Under Diagnostic Code 5260 (flexion), a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  Under Diagnostic Code 5261 (extension), a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  The normal range of knee motion for VA purposes is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2011).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2011).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Separate ratings are also permissible for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004. 

Right Knee Disability Rating Analysis

The Veteran's service-connected right knee disability, dislocated right patella with traumatic arthritis, has in fact been rated under Diagnostic Codes 5010-5003 (provided for rating arthritis), notwithstanding the inapposite inclusion of reference to the rating criteria of Diagnostic Code 5257 (subluxation or lateral instability) in the reasons section of the October 2007 rating decision on appeal and the incorrect placement of Diagnostic Code 5257 following Diagnostic Code 5003 and the hyphen.  Notwithstanding the RO's hyphenated reference to Diagnostic Code 5257 in the rating criteria, the reasons and bases portion of the October 2007 rating decision on appeal reflect primarily right knee flexion and extension; therefore, the 10 percent disability rating was actually assigned under the provisions of Diagnostic Code 5003.  Hyphenated diagnostic codes are to be used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27 (2011).  

As a right knee subluxation or lateral instability is a separate and distinct disability from the service-connected dislocation of patella with traumatic arthritis for which service connection was granted, Diagnostic Codes 5003 and 5257 are separate and distinct disabilities that are not to be rated together.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  As will be discussed below, in this decision, the Board is granting a separate 10 percent rating for laxity assigned under Diagnostic Code 5257 based on a finding of not more than slight subluxation or lateral instability of the right knee, as of the date of the most current VA examination, September 3, 2009.  When this decision is implemented by the RO, both the reasons for the decision and the code sheet will reflect laxity as a separate right knee disability rated under Diagnostic Code 5257, without hyphenation. 

To evaluate the appropriate rating, the Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  
38 C.F.R. § 4.14. 

Rating Right Knee Arthritis

Regarding the Veteran's claim seeking an increased rating in excess of 10 percent for dislocation of the right patella with traumatic arthritis, after a review of the evidence of record, the Board finds that for the entire period on appeal the Veteran's service-connected right knee traumatic arthritis has been manifested by pain, both by subjective complaints (see all of the Veteran's statements) and objective findings (2009 VA examination), as well as subjective complaints of weakness, effusion, zero degrees in extension, and at worst 100 degrees in flexion upon repetition (January 2007, VA primary care note), which sufficiently approximates no more than a 10 percent disability rating for any period under either Diagnostic Codes 5010-5003 or range of motion Diagnostic Codes 5260 or 5261.  Indeed, the private April 2007 evaluation, in which the private clinician primarily discussed the Veteran's low back disorder, noted the Veteran's knee(s) had "range of motion" with no pain, and the September 2009 VA examination found full range of motion, measured as 0 to 140 degrees.  

A 10 percent rating is the appropriate rating for a major joint manifested by arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Though flexion of the right knee was greater than 45 degrees and extension not less than 10 degrees, and a compensable rating based on limitation of flexion (Diagnostic Code 5260) or extension (Diagnostic Code 5261) is not provided under the diagnostic codes for the Veteran's limitation of flexion and extension, the Board notes the Veteran's credible reports of the pain he has experienced and its impact on his daily activities within the entire rating period on appeal in addition to the complaints of weakness and effusion.  The Veteran's extension was consistently measured at full extension, 0 degrees; therefore, a separate rating for limitation of extension under DC 5261 is not warranted.  As well, the January 2007 VA treatment report found flexion measured to 100 degrees, and the September 2007 VA examination found flexion measured to 116 degrees following repetition, which is within the criteria for a noncompensable rating.  As there were continued indications of degenerative changes, and the evidence otherwise reflects pain, weakness, and limitation of motion of the right knee for the entire period of increased rating claim, a 10 percent rating is warranted under Diagnostic Codes 5010-5003.  A 10 percent rating is the maximum rating provided under Diagnostic Code 5003 for painful arthritis of a major joint (shown by x-rays) that results in noncompensable limitation of motion.  38 C.F.R. § 4.71a. 

Separate Rating for Right Knee Instability

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98 (when a veteran's knee disability is rated under Diagnostic Code 5257, a separate compensable rating under Diagnostic Code 5003 can be assigned for x-ray findings of arthritis with pain and noncompensable limitation of motion). 

Under Diagnostic Code 5257, impairment of the knee, to include recurrent subluxation or lateral instability will be evaluated as 10 percent disabling when slight, 20 percent when moderate, and a maximum 30 percent when severe.  
38 C.F.R. § 4.71a. 

The Board finds that, as of the September 3, 2009 VA joint examination, there is sufficient evidence that the Veteran's right knee disability also manifested recurrent subluxation or lateral instability so as to warrant a separate disability rating under Diagnostic Code 5257.  Prior to September 3, 2009, this was not the case.  Despite the Veteran's multiple statements (May 2007, December 2007, and June 2008) in which he reported instances of his knee "buckling" on a staircase, not one VA treatment report found instability in his right knee.  As well, the two private evaluations of record, dated April 2007 and October 2007, do not include any findings of right knee instability.  The Veteran failed to appear for a May 2007 VA examination, and the September 2007 VA joints examination report noted that the Veteran did not report instability and the VA examiner did not find instability.  For that same 2007 examination the VA examiner noted that the Veteran did not report any episodes of dislocation or recurrent subluxation.  

Certainly the Veteran is competent to report symptoms that he has experienced with his senses, to include moments during which his right knee buckled; however, the Board finds more probative the objective, and disinterested, findings of the VA examiner and VA clinicians, none of whom reached an assessment of instability, as well as the Veteran's own reported histories that he made to medical professionals for treatment purposes.  As to the credibility of the Veteran, the Board finds his credibility with regard to subjective complaints about his right knee to be diminished, as it is very difficult to reconcile in the favor of the Veteran the incongruity of his emphatic statements made pursuant to the VA compensation claim discussing the episodes of buckling with sporadic VA treatment reports that do not include such complaints or history, the lack of objective findings of right knee instability or subluxation prior to September 3, 2009, and the Veteran's actions of failing to appear for VA examinations (May 2007, June 2008).  For these reasons the Board finds that, prior to the September 3, 2009 VA examination, the weight of the evidence demonstrates not recurrent subluxation or lateral instability to warrant a separate rating under Diagnostic Code 5257. 

As of the September 3, 2009 VA joints examination, the Veteran complained of daily pain and giving way of the right knee, but not instability.  He also reported stiffness and episodes of dislocation or subluxation that occurred several times a week.  The Veteran also reported using a brace frequently, though intermittently.  The VA examiner assessed right knee patellar abnormality, specifically mild dislocation or subluxation with subpatellar tenderness.  VA treatment reports that are contemporary with the examination do not include any references to wearing a brace for the right knee, and the VA examiner did not indicate that he observed this brace.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, as of the date of the September 3, 2009 VA examination, the Veteran's right knee disability manifested instability to warrant a separate 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a. 

On the question of rating the right knee instability, the Veteran's right knee instability (laxity) has more nearly approximated slight subluxation or lateral instability, which warrants a separate 10 percent disability rating under Diagnostic Code 5257.  While there is some question of the degree of right knee subluxation, when clinical findings are compared with the Veteran's report, the Board finds that, as of September 3, 2009, the criteria for a separate disability rating of 10 percent, but no higher, for right knee instability under Diagnostic Code 5257 have been met.  38 C.F.R. § 4.71a.  For the same reasons, the Board finds that a rating in excess of 10 percent for right knee instability (laxity) is not warranted for any period of rating claim.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered other potentially applicable rating criteria to determine whether higher disability ratings are warranted under any other criteria; however, the Board finds no other rating criteria that would result in a more favorable rating for the Veteran's service-connected right knee disabilities.  The Board has considered Diagnostic Code 5258, which provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; however, there has been no finding of any dislocated semilunar cartilage.  The Board finds that similar right knee symptomatology analogous to the criteria under Diagnostic Code 5258 has already been considered in the assignment of 10 percent ratings for the Veteran's right knee traumatic arthritis under Diagnostic Codes 5010-5003 (including pain and limitation of motion), and right knee instability (laxity) under Diagnostic Code 5257 (subluxation, lateral instability).  38 C.F.R. § 4.71a.  To also rate the Veteran's right knee pain or impairment of motion under Diagnostic Code 5258 would constitute pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  Moreover, in light of the Board's grant of a separate 10 percent disability rating for right knee instability under Diagnostic Code 5257, the separate ratings under Diagnostic Codes 5010-5003 and 5257 result in a disability rating of 20 percent, such that a single disability rating under Diagnostic Code 5258 for symptomatology of both knee disabilities would not provide a higher disability rating.  38 C.F.R. § 4.71a. 

There is no evidence of ankylosis or semilunar cartilage removal throughout the entire period of time under appeal.  Thus, Diagnostic Codes 5256 and 5259 are not applicable.  In addition, there is no evidence that the Veteran has impairment of the tibia and fibula through nonunion or malunion and there is no evidence of genu recurvatum or genu varum.  Thus, Diagnostic Codes 5262 and 5263 are also not applicable in this case. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's right knee service-connected disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, comparing the symptomatology and impairment caused by the Veteran's right knee arthritis to the rating schedule, the Board finds that the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right knee limitation of motion that is rated as part of the traumatic arthritis sufficiently corresponds to the schedular criteria for the 10 percent evaluation for degenerative or traumatic arthritis (Code 5260, 5003-5010), which also incorporates various orthopedic factors that limit motion or function of the knee, including painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight right knee impairment as assessed by the September 2009 VA examiner, of mild recurrent dislocation or subluxation (Diagnostic Code 5257) that was noted on the examination report and in the Veteran's statements, is specifically contemplated in the schedular rating criteria, and is the basis for a separate 10 percent schedular disability rating that recognizes functional impairment distinct from the service-connected arthritis with pain and limitation of motion.  For this reason, the Board finds that the assigned separate schedular ratings are adequate to rate the Veteran's right knee disabilities, and no referral for an extraschedular rating is required.

Finally, as the Board has referred the Veteran's claim for TDIU (an extraschedular rating) to the AMC/RO for adjudication, the Board will defer on any discussion here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating in excess of 10 percent for dislocation of the right patella with traumatic arthritis for the entire period on appeal is denied.  

A separate 10 percent disability rating for right knee instability, as of September 3, 2009, is granted. 


REMAND

The record contains varying references to the Veteran's state of employment at different points in time.  (See VA treatment records 1999 to 2003, 2007 to 2009).  In his February 2010 statement, the Veteran reported he was experiencing stress and depression from his concern about his state of employment that he reported was in "direct" relationship to his back and knees.  In the September 2011 Appellant's Brief, the Veteran's representative requested that the Veteran be considered for a TDIU on the basis of his service-connected right knee disability, as well as on the basis of other pending claims for service connection that remain before the RO.  The Veteran is now service connected for dislocation of the right patella with traumatic arthritis, that has been rated as 10 percent disabling, as well as for slight recurrent subluxation or lateral instability, for which a separate 10 percent disability rating has been granted, effective September 3, 2009.  Currently, these right knee disabilities are his only service-connected disabilities.  

Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extraschedular adjudication.  38 C.F.R. § 3.321(b)(1) (2011);  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for TDIU, and undertake any development necessary before adjudication.

2.  Adjudicate the issue of TDIU, including, if necessary, pursuant to § 3.321(b)(1), referral of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


